UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-8154


ANTHONY KELLY,

                 Petitioner - Appellant,

          v.

BOBBY SHEARIN, Warden; ATTORNEY GENERAL’S OFFICE,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-02241-AW)


Submitted:   February 25, 2010              Decided:   March 9, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Kelly, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony   Kelly   seeks       to    appeal      the   district      court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate        of     appealability.            See     28     U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue    absent     “a     substantial          showing     of    the     denial    of     a

constitutional      right.”           28    U.S.C.       § 2253(c)(2)      (2006).         A

prisoner       satisfies       this        standard       by     demonstrating          that

reasonable       jurists    would        find     that    any    assessment        of    the

constitutional      claims     by     the    district      court     is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We

have independently reviewed the record and conclude that Kelly

has not made the requisite showing.                        Accordingly, we deny a

certificate of appealability, deny Kelly’s renewed motion for

release pending appeal and his motion to schedule oral argument,

and dismiss the appeal.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the    court       and   argument       would     not    aid    the

decisional process.

                                                                                 DISMISSED

                                             2